185 F.2d 1019
Robert CHANDLER, an Infant over fourteen years of age, by Herman Rosenfeld, Guardian ad Litem, Libellant-Appellant,v.UNITED STATES of America and War Shipping Administration, Respondents-Appellees.
No. 72.
Docket 21782.
United States Court of Appeals Second Circuit.
Argued November 10, 1950.
Decided November 24, 1950.

From a decree in admiralty dismissing a libel for indemnity under the Jones Act, 46 U.S.C.A. § 688, and for maintenance and cure, the libellant appeals.
William L. Standard, New York City, Jacquin Frank and Herman B. Gerringer, New York City, on the brief, for libellant.
Irving H. Saypol, U. S. Atty., New York City, Howard F. Fanning, Asst. U. S. Atty., New York City, of counsel, for respondents-appellants.
PER CURIAM.


1
Before AUGUSTUS N. HAND, CHASE and CLARK, Circuit Judges.


2
Affirmed on opinion of Leibell, J. 94 F. Supp. 580.